Citation Nr: 1429560	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-44 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2008 rating decision of the VA Regional Office in Oakland, California that, in pertinent part, denied service connection for PTSD.  In November 2013, the Board remanded the appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2014 letter, the AOJ stated that it had received notice from the San Francisco VA Medical Center that the Veteran wanted to withdraw his appeal for PTSD and requested that he confirm such information.  In April 2014, the Veteran's representative faxed the AOJ a signed statement saying that he wished to continue with his appeal for "chronic fatigue syndrome."  Previously, a November 2013 rating decision had denied service connection for chronic fatigue syndrome, but the Veteran had not filed a notice of disagreement.  To clarify the matter, in May 2014, the AOJ emailed a representative of the California Department of Veterans Affairs who responded that she would be in contact with the Veteran and his representative the following week.  No further communication from the California Department of Veterans Affairs is of record.  In a June 2014 supplemental statement of the case, the AOJ denied the claim.  

While the Veteran's intent is not manifestly clear, the Board finds that there was not a sufficient basis to withdraw the appeal.  In the April 2014 statement, the Veteran noted that "I was asked by my [power of attorney] to indicate whether I would like to continue my appeal for this issue."  The Veteran's use of the words "continue" and "appeal" undercut the interpretation that he is referring to chronic fatigue syndrome since there was no appeal pending for that issue.  Moreover, the fax cover sheet of the April 2014 statement noted that it was prepared "as requested."  This also seems to refer to PTSD since the AOJ never requested a statement regarding chronic fatigue syndrome.

At worst, the April 2014 statement is ambiguous; however, since ambiguities are to be resolved in the Veteran's favor, the appeal should have continued.  As such, while the AOJ notified the Veteran of the requirements necessary for a claim based on personal assault, its failure to provide a VA examination therefore warrants another remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an opportunity to submit evidence relating to his reported assault in service.  Following receipt of any additional information, the AOJ should review the file including all associated documents, and prepare a summary of the reported non-assault and assault-related stressors during service. 

2. After the foregoing development has been completed to the extent possible, the AOJ should arrange for the Veteran to be examined by a psychiatrist to determine whether the diagnostic criteria for PTSD and/or PTSD based on personal/sexual assault are satisfied. The file should be made available to the examiner designated to examine the Veteran. Any special studies or tests, to include psychological testing and evaluation, should be accomplished. The examination report should include a discussion of the Veteran's documented medical history and assertions. 

The examiner should provide an opinion as to whether it is at least as likely as not that a diagnosis of PTSD is supported by the stressors that have been presented. The examiner should be asked to comment on the significance, if any, in the diagnostic assessment or evidence that is indicative of any behavioral changes in service. 

The report of examination should include a complete rationale for the opinions provided. 

3. After taking any further development deemed appropriate, the AOJ should re-adjudicate the issue on appeal. If the benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



